Citation Nr: 0506577	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to March 
1949.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
reopening the claim for service connection for a right elbow 
disability.

In a July 2004 decision, the Board reopened the claim as new 
and material evidence was presented and remanded it to the RO 
for a VA examination.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously remanded, but not all of the Board's 
directives were followed.  The VA examiner was directed to 
render an opinion addressing whether it is as likely as not 
that the veteran has a current right elbow disability related 
to his in-service injury in April 1948.  The examiner failed 
to consider the April 1948 radiologic report in his 
examination report, and instead stated that the service 
medical records did not show evidence of an in-service 
injury.  Thus, another remand is necessary for the examiner 
to render an adequate opinion.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain an addendum to the August 2004 
VA examination report, requesting that 
the original examining physician, if 
available, complete the addendum.  

If the VA physician considers an 
additional examination by him or her 
necessary prior to completing the 
addendum, schedule the veteran for a VA 
examination of the right elbow.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the physician.  The physician should 
indicate in the report that the claims 
file was reviewed.  The medical rationale 
for the opinion expressed should be 
included in the report.

The physician should render an opinion as 
to the date of onset and etiology of the 
veteran's current right elbow disability.  
The physician should state whether it is 
as least as likely as not (50 percent 
probability or greater) that the current 
right elbow disability had its onset in 
service or is related to an in-service 
disease or injury.  In rendering this 
opinion, the physician should 
specifically review and discuss the April 
1948 radiologic report of the veteran's 
right elbow. 

2.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


